DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 4/04/2022 has been entered and made of record.

The Applicant has canceled claim(s) 20.
The Applicant has included newly added claim(s) 21.
The application has pending claim(s) 1-19 and 21 (withdrawn claims 10-16 are withdrawn from further consideration).

In response to the amendments filed on 4/04/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see pages 1-3, filed 4/04/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Miskin (Reg. No. 61,278) on April 21, 2022.
	The application has been amended as follows:
	For claim 1 on page 4 of Applicant’s amendment dated 4/04/2022:
	1.  Please replace -- terms; -- at line 8 with “terms according to learned color profiles of a plurality of previous queries;”.

	For claim 19 on page 10 of Applicant’s amendment dated 4/04/2022:
	1.  Please replace -- the query utilizing -- at line 8 with “the one or more terms utilizing”.

	For claim 21 on page 11 of Applicant’s amendment dated 4/04/2022:
	1.  Please replace -- identifying a set of candidate images that -- at line 7 with “identifying a set of candidate images comprising respective candidate color profiles that”.



Election/Restrictions [Rejoinder]
Claims 1-19 and 21 are allowable. The restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 3/02/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/02/2022 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 and 21 (now renumbered as 1-20, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: generating a color profile comprising a color histogram indicative of a color intent from the one or more terms of the query by utilizing a machine learning model to process the query features of the one or more terms according to learned color profiles of a plurality of previous queries.
Similarly, independent claim 21 (now renumbered as claim 20, for issue) respectively recites similar limitations.
Independent claim 19 (now renumbered as claim 19, for issue) respectively recites the limitations of: determine, by processing the query features of the one or more terms utilizing a machine learning model, a color histogram indicative of a color intent from the one or more terms of the query to determine a predicted color profile according to learned color profiles of a plurality of query features of a plurality of queries having associated color histograms, the plurality of queries previously processed by the search engine.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Wang et al (EP 2368200 B1, as applied in previous Office Action) discloses retrieving images corresponding to the text query based on an intent of the user wherein the image search results are ranked and displayed to the user interface.  However, Wang does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al ‘024 discloses a color/shape threshold retrieving unit for retrieving the color histograms and the edge information corresponding to the analyzed words from the color/shape threshold storing unit and a retrieving result output unit for providing image data searched in the color/shape threshold retrieving unit; Fu et al ‘971 discloses generating an image characteristic representation of a text-based query by acquiring a clicked image set corresponding to a text-based target query based on an image click log of a search user and generating image characteristic vectors corresponding to clicked images in the clicked image set based on image content characteristics of the clicked images, wherein: each image characteristic vector comprises: a category distribution vector, a color distribution histogram-based color distribution vector, or a visual word distribution vector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 21, 2022